            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LIONEL HOLLOWAY,                              :
            Petitioner,                       :       1:19-cv-0200
                                              :
               v.                             :       Hon. John E. Jones III
                                              :
UNITED STATES OF AMERICA,                     :
             Respondent.                      :

                                  MEMORANDUM

                                    June 26, 2019

       Presently before the court is a Petition for Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2241 (Doc. 1), filed on February 5, 2019, by Petitioner Lionel

Holloway (“Holloway”), a federal inmate confined at the United States

Penitentiary at Allenwood, White Deer, Pennsylvania. (Doc. 1). Holloway

challenges his sentence of fifteen years’ imprisonment imposed by the United

States District Court for the District of Maryland in the matter of United States v.

Holloway, 1:09-cr-00363-JFM.

       The Court has conducted preliminary review and, for the reasons set forth

below, the petition will be dismissed for lack of jurisdiction. See R. GOVERNING §

2254 CASES R. 4, 1(b).1


1
 Error! Main Document Only.Rule 4 provides “[i]f it plainly appears from the petition and any
attached exhibits that the petitioner is not entitled to relief in the district court, the judge must
dismiss the petition and direct the clerk to notify the petitioner.” See R. Governing § 2254 Cases
R.4. These rules are applicable to petitions under 28 U.S.C. § 2241 in the discretion of the court.
Id. at R.1(b).
I.    BACKGROUND

      Following an August 14, 2009, plea of guilty to one count of felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1), the United States

District Court for the District of Maryland sentenced Holloway to a fifteen year

term of imprisonment. United States v. Holloway, 431 F. App’x 233, 233 (4th Cir.

2011); see also electronic docket, United States v. Holloway, 1:09-cr-00363-JFM

found at https://ecf.mdd.uscourts.gov. On direct appeal, the Fourth Circuit

affirmed the judgment of sentence concluding, inter alia, that “[t]he Armed Career

Criminal Act mandated a sentence of at least fifteen years because Holloway had

three previous convictions for serious drug offenses. 18 U.S.C. § 924(e)(1)

(2006).” United States v. Holloway, 431 F. App’x 233 (4th Cir. 2011).

      Holloway has twice sought relief via a motion pursuant to 28 U.S.C. § 2255,

challenging the effectiveness of his counsel and seeking relief based on the

Supreme Court of the United States’ ruling in Johnson v. United States, 135 S. Ct.

2551 (2015). See electronic docket, United States v. Holloway, 1:09-cr-00363-

JFM, Docs. 49, 59. The district court denied the motions. (Id. at Docs. 55, 64).

      Holloway has twice filed motions for authorization to file successive

applications for post-conviction relief in the United States Court of Appeals for the

Fourth Circuit, and has twice been denied. (Id. at Doc. 64).




                                          2
      He files the instant petition alleging that his Armed Career Criminal

designation is invalid as there “were not qualifying predicates to enhance pursuant

to U.S.S.G. Section 4B1.4” and contends that trial counsel was ineffective for

failing to investigate statutes governing his prior convictions. (Doc. 1, p. 6).

II.   Discussion

      Challenges to the legality of federal convictions or sentences that are

allegedly in violation of the Constitution may generally be brought only in the

district of sentencing pursuant to 28 U.S.C. § 2255. Okereke v. United States, 307

F.3d 117 (3d Cir. 2002) (citing Davis v. United States 417 U.S. 333, 342 (1974));

see In re Dorsainvil, 119 F.3d 245 (3d Cir. 1997). A petitioner may only resort to

a § 2241 petition in the unusual situation where the remedy by motion under §

2255 would be inadequate or ineffective. See 28 U.S.C. § 2255; see Dorsainvil,

119 F.3d at 251-52. Importantly, §2255 is not “inadequate or ineffective” merely

because the sentencing court has previously denied relief. See id. at 251. Nor do

legislative limitations, such as statutes of limitation or gatekeeping provisions,

placed on § 2255 proceedings render the remedy inadequate or ineffective so as to

authorize pursuit of a habeas corpus petition in this court. Cradle v. United States,

290 F.3d 536, 539 (3d Cir. 2002); United States v. Brooks, 230 F.3d 643, 647 (3d

Cir. 2000); Dorsainvil, 119 F.3d at 251.).




                                           3
The recognized exception to the general rule, that a challenge to a conviction or

sentence must be brought under 28 U.S.C. § 2255 in the sentencing court, is

“where the petitioner was in the ‘unusual position’ of a prisoner with no prior

opportunity to challenge his conviction for a crime that an intervening change in

substantive law could negate with retroactive application.” Okereke v. U.S., 307

F.3d 117, 120 (3d Cir. 2002) (quoting In re Dorsainvil, 119 F.3d 245, 251 (3d Cir.

1997)). Holloway’s instant claim is not based upon a contention that the conduct

which led to his conviction is no longer criminal as a result of some change in the

law. Instead, he challenges the basis for his sentence enhancement under the

Armed Career Criminal Act. The Third Circuit Court of Appeals has not extended

the limited Dorsainvil exception to include situations where a prisoner is

challenging a sentence enhancement based on an intervening change in substantive

law. Okereke, 307 F.3d at 120 (refusing to extend Dorsainvil exception to

sentencing challenge under Apprendi). The remedy afforded under § 2241 is not

an additional, alternative, or supplemental remedy to that prescribed under § 2255

and Johnson fails to demonstrate that he falls within the Dorsainvil exception.

      If a petitioner improperly challenges a federal conviction or sentence under §

2241, as is the case here, the petition must be dismissed for lack of jurisdiction.

Application of Galante, 437 F.2d 1164, 1165 (3d Cir. 1971).

      The Court will enter an appropriate Order
